Exhibit 10.2

RETENTION BONUS AGREEMENT

This Retention Bonus Agreement (this “Agreement”) is made and entered into
effective as of June [ ], 2019 (the “Effective Date”), by and between ASV
Holdings, Inc. (the “Company”), a Delaware corporation and [Name of employee]
(the “Recipient”).

RECITALS

WHEREAS, the Company is exploring options for a potential Change of Control
Transaction (as defined below); and

WHEREAS, in order to induce the Recipient to continue working for the Company
during any process involving a Change of Control Transaction and to motivate the
Recipient to assist with the consummation of a Change of Control Transaction,
the Company is willing to provide the Recipient with additional compensation, in
addition to the Recipient’s regular compensation; and

WHEREAS, the Recipient is willing to commit to providing such assistance as set
forth in this Agreement; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
set forth in this Agreement, the Parties agree as follows:

1.    The Recipient agrees to remain employed with the Company until the earlier
of the date on which a Change of Control Transaction is closed (the “Closing
Date”) or the termination of the Merger Agreement in accordance with its terms
(the “Payment Date”). For purposes of this Agreement, “Change of Control
Transaction” shall mean a merger pursuant to an Agreement and Plan of Merger,
dated June 26, 2019 among Yanmar America Corporation, a Georgia corporation,
Osaka Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of
Parent (“Merger Sub”), Yanmar, Co., Ltd., a company organized under the laws of
Japan and the Company (the “Merger Agreement”).

2.    If the Recipient remains continuously employed by the Company through the
earlier of the Closing Date or the Payment Date, then the Company shall pay to
the Recipient, in a one-time lump sum payment, on the Closing Date or the
Payment Date, as the case may be, an amount equal to $[                ] (the
“Retention Payment”).

3.    If Recipient resigns or if Recipient’s employment is terminated by the
Company for Cause (defined below) before the Closing date of the Payment Date,
Recipient shall not be entitled to receive the Retention Payment, in whole or in
part. “Cause” shall mean, without limitation, any one or more of the following:
(i) any action or conduct constituting fraud, self-dealing, embezzlement, theft,
dishonesty, or other similar action or conduct; (ii) a conviction of, or a plea
of nolo contendere for, any felony; (iii) a failure of Recipient after
reasonable notice promptly to comply with any written directive from Company
management; (iv) any willful continued failure by Recipient to perform
Recipient’s duties and obligations; (v) any willful misconduct by Recipient
which is materially injurious to the Company, monetarily or otherwise; (vi) any
willful failure or refusal by Recipient to comply with the policies, rules and
regulations of the Company

4.    The actual payment received by the Recipient under this Agreement will be
net of any required tax withholding.



--------------------------------------------------------------------------------

5.    This Agreement shall automatically terminate upon the earlier to occur of
(i) the one-year anniversary of the Effective Date (the “Expiration Date”); or
(ii) the termination of the Recipient’s employment. The Company is under no
obligation whatsoever to make any payment under this Agreement unless the
Recipient remains continuously employed by the Company through the Closing Date
or the Payment Date.

4.    This Agreement shall be transferable and assignable by the Company without
the Recipient’s consent; provided that no such assignment shall relieve the
Company of its obligations under this Agreement if such asignee does not perform
such obligations. This Agreement shall not be transferable or assignable by the
Recipient without the Company’s consent.

5.    This Agreement shall be interpreted and enforced in accordance with the
laws of the State of Minnesota, and/or when applicable, of the United States. By
entering into this Agreement, the parties submit themselves and their principals
individually to personal jurisdiction in the courts in the State of Minnesota
and agree that Minnesota is the only appropriate venue for any action brought to
interpret or enforce any provision of this Agreement, or which may otherwise
arise under or relate to the subject matter of this Agreement.

6.    This Agreement constitutes the entire agreement of the parties related to
the Retention Payment. This Agreement may be executed by facsimile or email
transmission and on separate counterparts, each of which is deemed to be an
original and both of which when taken together constitute one and the same
agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date

 

ASV HOLDINGS, INC. By:     Name:     Its:       [Employee name]

 

-3-